UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1193


HANNAH CHANDLER,

                    Plaintiff - Appellant,

             v.

FORSYTH TECHNICAL COMMUNITY COLLEGE; FORSYTH TECHNICAL
COMMUNITY COLLEGE BOARD OF TRUSTEES; NANCY RAPP, Individually
and in her official capacity as Adjunct Professor at Forsyth Technical Community
College; WARREN HODGES, Individually and in his official capacity as
Department Chair of Paralegal Technology at Forsyth Technical Community
College; JOE MCINTOSH, Individually and in his official capacity as Counselor
and Director of the Student Success Center at Forsyth Technical Community
College; CARLA CREWS, Individually and in her official capacity as Counselor at
Forsyth Technical Community College; DEANA RAY, Dean of Business and
Information Technology Department at Forsyth Technical Community College;
CONLEY WINEBARGER, Individually and in his official capacity as Vice
President of Instructional Services at Forsyth Technical Community College,

                    Defendants - Appellees.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cv-00172-WO-JLW)


Submitted: August 28, 2018                                    Decided: October 11, 2018


Before NIEMEYER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Hannah Chandler, Appellant Pro Se. Terry Allen Clark, Robin Elizabeth Shea,
CONSTANGY, BROOKS & SMITH, LLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Hannah Chandler appeals the district court’s order denying relief on her complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Chandler v. Forsyth Tech. Cmty. Coll., 294 F. Supp.

3d 445 (M.D.N.C. 2018). We deny Chandler’s motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3